Opinion issued February 14, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00119-CR
                              NO. 01-13-00120-CR
                            ———————————
                   IN RE RAUL ADAM TREVINO, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Raul Adam Treviño has filed a pro se petition for writ of mandamus, asking

this Court to order the trial court, the Harris County District Clerk, and the Texas

Department of Criminal Justice (TDCJ) to stop interfering with his efforts to
collect evidence to challenge his final felony convictions by petition for writ of

habeas corpus.1

      This Court has mandamus jurisdiction against a district court judge or a

county court judge in our district, and we may issue all writs necessary to enforce

our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). We have no

authority to issue a writ of mandamus against a district clerk or the TDCJ except to

protect our jurisdiction. In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San

Antonio 1998, orig. proceeding). Treviño has not shown that the issuance of a writ

of mandamus is necessary to enforce this Court’s jurisdiction.

      Moreover, with respect to the relief requested against the trial court,

Treviño’s petition indicates that the documents he seeks are for use in a post-

conviction proceeding for a writ of habeas corpus. See TEX. CODE CRIM. PROC.

ANN. art. 11.07 (West Supp. 2012). We have no authority to issue writs of

mandamus in criminal law matters pertaining to habeas corpus proceedings in

which relief is sought from a final felony judgment. That jurisdiction lies

exclusively with the Texas Court of Criminal Appeals. See Bd. of Pardons &

Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481,




1
      Relator has identified the underlying case as State v. Trevino, Nos. 9425377 and
      9425398 in the 209th District Court of Harris County, Texas, the Honorable
      Michael T. McSpadden presiding.
                                          2
483 (Tex. Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717−18 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding).

      Accordingly, we dismiss the petition for lack of jurisdiction.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3